

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

 
Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT is entered into as of April 5, 2012 by and
between PolyMedix, Inc., a Delaware corporation (the “Company”), and MidCap
Financial SBIC, LP, a Delaware limited partnership (“Initial Holder”).
 
RECITALS
 
WHEREAS, in connection with certain credit transactions of even date herewith
between the Company its wholly-owned subsidiary, PolyMedix Pharmaceuticals,
Inc., a Delaware corporation, and Initial Holder, the Company has issued to
Initial Holder a certain Warrant of even date herewith (the “Warrant”), which
Warrant evidences the right of Holder (as defined below) to purchase shares of
the Common Stock (as defined below) of the Company; and
 
WHEREAS, as additional consideration to Initial Holder for its agreements in
connection with the aforementioned credit transactions, Initial Holder desires
to receive, and the Company has agreed to grant, certain registration rights
with respect to the shares of Common Stock issued and issuable upon exercise of
the Warrant, all as more fully set forth below;
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.1                      Definitions.  In addition to the definitions
set forth above, the following terms, as used herein, have the following
meanings:
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling or controlled by or under common control with such Person.  For the
purposes of this definition, “control” when used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Agreement” means this Registration Rights Agreement, as it may be amended,
supplemented or restated from time to time.
 
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in The City of New York, New York are authorized by law to
close.
 
“Charter” means the Certificate of Incorporation of the Company as filed with
the Delaware Secretary of State, as amended and in effect from time.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
 
1

--------------------------------------------------------------------------------

 
 
“Common Stock” means the common stock, $0.001 par value per share, as presently
constituted under the Charter, and any class and/or series of Company capital
stock for or into which such common stock may be converted or exchanged in a
reorganization, recapitalization or similar transaction.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Holder” means the Initial Holder or any permitted assignee or transferee of the
registration rights herein granted, who is the record or beneficial owner of any
Registrable Securities.
 
“Indemnified Party” has the meaning set forth in Section 2.7.
 
“Indemnifying Party” has the meaning set forth in Section 2.7.
 
“Person” means an individual or a corporation, partnership, limited liability
company, association, trust, or any other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
“Registrable Securities” means all shares of Common Stock issued and issuable
upon exercise of the Warrant, and any additional shares of Common Stock issued
as a dividend, distribution or exchange for, or in respect of, such shares
(including as a result of combinations, recapitalizations, mergers,
consolidations, reorganizations or otherwise), provided, that such shares of
Common Stock shall cease to be Registrable Securities upon the earliest of (i) a
registration statement (including a Resale Shelf Registration Statement)
covering such shares has been declared effective by the Commission and such
shares have been disposed of pursuant to such effective registration statement,
(ii) such shares have been disposed of in a sale meeting the conditions of Rule
144; (iii) all such shares may be sold pursuant to Rule 144 without limitation
as to amount or manner of sale, (iv) such shares may be sold pursuant to Rule
144 and could be sold in one transaction in accordance with the volume
limitations contained in Rule 144(e), or (v) such shares have been otherwise
transferred in a transaction that constitutes a sale thereof under the
Securities Act, the Company has delivered a new certificate or other evidence of
ownership for such shares not bearing the Securities Act restricted stock
legend, and such shares may be resold without subsequent registration under the
Securities Act.
 
“Registration Expenses” has the meaning set forth in Section 2.4.
 
“Resale Shelf Registration Statement” has the meaning set forth in Section
2.1(a).
 
“Rule 144” means Rule 144 promulgated under the Securities Act, as amended from
time to time, or any similar successor rule thereto that may be promulgated by
the Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
“Selling Holder” means a Holder who is identified as a selling security holder
in a Resale Shelf Registration Statement under the Securities Act covering
Registrable Securities.
 
“Suspension Notice” means any written notice delivered by the Company pursuant
to Section 2.11 with respect to the suspension of rights under a Resale Shelf
Registration Statement or any prospectus contained therein.
 
ARTICLE II
 
REGISTRATION RIGHTS
 
Section 2.1                      Shelf Registration.
 
(a)           Subject to Section 2.11, the Company shall, at its sole expense
and not later than the ninetieth (90th) day following the date hereof, prepare
and file, and use its reasonable best efforts to cause to be declared effective
by the Commission, a “shelf” registration statement with respect to the resale
of Registrable Securities in respect of the Initial Shares (as defined in the
Warrant), and not later than the sixtieth (60th) day following the advance of
Tranche Two (as defined in the Warrant), if applicable, prepare and file, and
use its reasonable best efforts to cause to be declared effective by the
Commission, a “shelf” registration statement with respect to the resale of
Registrable Securities in respect of the Additional Shares (as defined in the
Warrant), in each case by the Holders thereof on an appropriate form for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 under
the Securities Act (the “Resale Shelf Registration Statement”) and permitting
the resale of such Registrable Securities by such Holders in accordance with the
methods of distribution set forth in the Resale Shelf Registration
Statement.  Subject to Sections 2.3(d) and 2.11, the Company shall at its sole
expense use its reasonable best efforts to keep such Resale Shelf Registration
Statement continuously effective for a period ending when all shares of Common
Stock covered by the Resale Shelf Registration Statement are no longer
Registrable Securities.
 
(b)           [Reserved]
 
(c)           Registration Term.  The Company shall prepare and file such
additional registration statements as necessary and use its reasonable best
efforts to cause such registration statements to be declared effective by the
Commission so that a shelf registration statement remains continuously
effective, subject to Section 2.11, with respect to the Registrable Securities
as and for the periods required under Section 2.1(a), such subsequent
registration statements to constitute a Resale Shelf Registration Statement
hereunder.
 
Section 2.2                      [Reserved]
 
Section 2.3                      Registration Procedures; Filings;
Information.  In connection with any Resale Shelf Registration Statement:
 
(a)           The Company will, if requested, prior to filing a Resale Shelf
Registration Statement or prospectus or any amendment or supplement thereto,
furnish to each Selling Holder of the Registrable Securities covered by such
registration statement
 
 
3

--------------------------------------------------------------------------------

 
 
copies of such registration statement as proposed to be filed, and thereafter
furnish to such Selling Holder such number of conformed copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as such Selling Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Selling Holder.
 
(b)           After the filing of a Resale Shelf Registration Statement, the
Company will promptly notify each Selling Holder of Registrable Securities
covered by such registration statement of any stop order issued or threatened by
the Commission and take all reasonable actions required to prevent the entry of
such stop order or to remove it if entered and promptly notify each such Selling
Holder of the removal of such stop order.
 
(c)           The Company will use its reasonable best efforts to (i) register
or qualify the Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions in the United States (where such registration or
qualification is required in order to sell in such jurisdiction and an exemption
does not apply) as any Selling Holder reasonably (in light of such Selling
Holder’s intended plan of distribution) requests in writing, and (ii) do any and
all other acts and things that may be reasonably necessary or advisable to
enable such Selling Holder to consummate the disposition of the Registrable
Securities owned by such Selling Holder; provided that the Company will not be
required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph (c), (B)
subject itself to taxation in any such jurisdiction or (C) consent to general
service of process in any such jurisdiction.
 
(d)           The Company will immediately notify each Selling Holder of such
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the Company’s receipt
of any notification of the suspension of the qualification of any Registrable
Securities covered by a Resale Shelf Registration Statement for sale in any
jurisdiction and will immediately notify each such Selling Holder of the removal
or lifting of any such suspension; or (ii) the occurrence of an event requiring
the preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and promptly make available to each Selling Holder any such
supplement or amendment.
 
(e)           The Company will otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the Commission, and make
available to its securityholders, an earnings statement, which shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 of the Commission
promulgated thereunder (or any successor rule or regulation hereafter adopted by
the Commission).
 
 
4

--------------------------------------------------------------------------------

 
 
(f)           The Company will use its reasonable best efforts to cause all
Registrable Securities covered by such Resale Shelf Registration Statement to be
listed on the primary securities exchange on which similar securities issued by
the Company are then listed.
 
(g)           Each Selling Holder agrees that, upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
2.3(b) or 2.3(d) or upon receipt of a Suspension Notice, such Selling Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until such Selling
Holder’s receipt of written notice from the Company that such disposition may be
made and, in the case of clause (ii) of Section 2.3(d) or, if applicable,
Section 2.11, copies of any supplemented or amended prospectus contemplated by
clause (ii) of Section 2.3(d) or, if applicable, prepared under Section 2.11,
and, if so directed by the Company, such Selling Holder will deliver to the
Company all copies, other than permanent file copies then in such Selling
Holder’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice.  Each Selling Holder of
Registrable Securities agrees that it will immediately notify the Company at any
time when a prospectus relating to the registration of such Registrable
Securities is required to be delivered under the Securities Act of the happening
of an event as a result of which information previously furnished by such
Selling Holder to the Company in writing for inclusion in such prospectus
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances in which they were made.
 
Section 2.4                      Registration Expenses.  In connection with any
registration statement required to be filed hereunder, the Company shall pay the
following registration expenses incurred in connection with the registration
hereunder (the “Registration Expenses”), as applicable: (i) all registration and
filing fees, (ii) fees and expenses of compliance with securities or “blue sky”
laws (including reasonable fees and disbursements of counsel in connection with
blue sky qualifications of the Registrable Securities), (iii) printing expenses,
(iv) internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), (v) the
fees and expenses incurred in connection with the listing of the Registrable
Securities, (vi) all fees and disbursements of counsel for the Company and fees
and expenses for independent certified public accountants retained by the
Company, and (vii) all fees and expenses of any special experts retained by the
Company in connection with such registration.  The Company shall have no
obligation to pay any fees, discounts or commissions attributable to the sale of
Registrable Securities, or any out-of-pocket expenses of the Holders (or the
agents who manage their accounts).
 
Section 2.5                      Indemnification by the Company.  To the extent
permitted by law, the Company will indemnify and hold harmless each Holder, the
partners, managers, officers and directors of each Holder, and each person, if
any, who controls such Holder within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or
 
 
5

--------------------------------------------------------------------------------

 
 
violations (collectively a “Violation”) by the Company: (i) any untrue statement
or alleged untrue statement of a material fact contained in such registration
statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (ii) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement; and the Company will pay as incurred to
each such Holder, partner, manager, officer, director, or controlling person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided however, that the Company not be liable in any such case for any such
loss, claim, damage, liability or action to the extent that it arises out of or
is based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by such Holder, partner, manager, officer, director, or controlling
person of such Holder.
 
Section 2.6                      Indemnification by Holders of Registrable
Securities.  Each Selling Holder agrees, severally but not jointly, to indemnify
and hold harmless the Company, its officers, directors and agents and each
Person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act against any Violation to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by such Selling Holder
expressly for use in connection with such registration; provided, that in no
event shall any Selling Holder’s indemnity under this Section 2.6 exceed the net
proceeds from the offering actually received by such Selling Holder.
 
Section 2.7                      Conduct of Indemnification Proceedings.  In
case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to Section 2.5 or 2.6, such person (an “Indemnified Party”) shall
promptly notify the person against whom such indemnity may be sought (an
“Indemnifying Party”) in writing and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all fees and expenses;
provided, however, that the failure of any Indemnified Party to give such notice
will not relieve such Indemnified Party of any obligations under Section 2.5 or
2.6, except to the extent such Indemnified Party is materially prejudiced by
such failure.  In any such proceeding, any Indemnified Party shall have the
right to retain its own counsel, but the fees and expenses of such counsel shall
be at the expense of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) representation of the Indemnified Party by the counsel retained
by the Indemnifying Party would be inappropriate due to actual or potential
differing interests between the Indemnified Party and the Indemnified Party.  It
is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) at any time for all such Indemnified Parties, and
that all such fees and expenses shall be reimbursed as they are incurred.  In
the case of any such separate firm for the Indemnified Parties, such firm shall
be designated in writing by (i) in the
 
 
6

--------------------------------------------------------------------------------

 
 
case of Persons indemnified pursuant to Section 2.5 hereof, the Selling Holders
that owned a majority of the Registrable Securities sold under the applicable
registration statement and (ii) in the case of Persons indemnified pursuant to
Section 2.6, the Company.  The Indemnifying Party shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, but if settled with such consent, or if
there be a final judgment for the plaintiff, the Indemnifying Party shall
indemnify and hold harmless such Indemnified Parties from and against any loss
or liability (to the extent stated above) by reason of such settlement or
judgment.  No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability arising out
of such proceeding.
 
Section 2.8                      Contribution.  If the indemnification provided
for in Section 2.5 or 2.6 hereof is unavailable to an Indemnified Party or
insufficient in respect of any losses, claims, damages or liabilities referred
to herein, then each such Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages or liabilities in
such proportion as is appropriate to reflect the relative fault of the Company
and of each Selling Holder in connection with such statements or omissions which
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations.  The relative fault of the Company on the one
hand and of each Selling Holder on the other shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by such party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.
 
The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 2.8 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or
claim.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  The Selling
Holder’s obligations to contribute pursuant to this Section 2.8 are several in
proportion to the proceeds of the offering received by such Selling Holder bears
to the total proceeds of the offering received by all the Selling Holders, and
not joint, and in no event shall any Selling Holder’s contribution obligation
under this Section 2.8 exceed the net proceeds from the offering actually
received by such Selling Holder.
 
Section 2.9                      Rule 144.  The Company covenants that it will
(a) make and keep public information regarding the Company available as those
terms are defined in Rule 144, (b) file in a timely manner any reports and
documents required to be filed by it under the Exchange
 
 
7

--------------------------------------------------------------------------------

 
 
Act, (c) furnish to any Holder forthwith upon request (i) a written statement by
the Company as to its compliance with the reporting requirements of Rule 144 and
the Exchange Act, and (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(d) take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable Holders to sell Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144.
 
Section 2.10                      Participation in Underwritten Offerings.  No
Person may participate in any underwritten offerings hereunder unless such
Person (a) agrees to sell such Person’s securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements and the registration
rights provided for in this Article II.
 
Section 2.11                      Suspension of Use of Registration Statement.
 
(a)           If the Board of Directors of the Company determines in its good
faith judgment that the filing of a Resale Shelf Registration Statement under
Section 2.1(a) or the use of any related prospectus would be materially
detrimental to the Company because such action would require the disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential or the disclosure of which would materially impede
the Company’s ability to consummate a significant transaction, and that the
Company is not otherwise required by applicable securities laws or regulations
to disclose, upon written notice of such determination by the Company to the
Holders which shall be signed by the Chief Executive Officer, President or any
Executive Vice President of the Company certifying thereto, the rights of the
Holders to offer, sell or distribute any Registrable Securities pursuant to a
Resale Shelf Registration Statement or to require the Company to take action
with respect to the registration or sale of any Registrable Securities pursuant
to a Resale Shelf Registration Statement shall be suspended until the earliest
of (i) the date upon which the Company notifies the Holders in writing that
suspension of such rights for the grounds set forth in this Section 2.11(a) is
no longer necessary and they may resume use of the applicable prospectus, (ii)
the date upon which copies of the applicable supplemented or amended prospectus
is distributed to the Holders, and (iii) up to 60 consecutive days after the
notice to the Holders; provided, that the Company shall not be entitled to
exercise any such right more than two (2) times in any twelve month period or
less than 30 days from the termination of the prior such suspension period.  The
Company agrees to give the notice under (i) above as promptly as practicable
following the date that such suspension of rights is no longer necessary.
 
(b)           If all reports required to be filed by the Company pursuant to the
Exchange Act have not been filed by the required date without regard to any
extension, or if the consummation of any business combination by the Company has
occurred or is probable for purposes of Rule 3-05 or Article 11 of Regulation
S-X promulgated under the Securities Act or any similar successor rule, upon
written notice thereof by the
 
 
8

--------------------------------------------------------------------------------

 
 
Company to the Holders, the rights of the Holders to offer, sell or distribute
any Registrable Securities pursuant to a Resale Shelf Registration Statement or
to require the Company to take action with respect to the registration or sale
of any Registrable Securities pursuant to a Resale Shelf Registration Statement
shall be suspended until the date on which the Company has filed such reports or
obtained and filed the financial information required by Rule 3-05 or Article 11
of Regulation S-X to be included or incorporated by reference, as applicable, in
a Resale Shelf Registration Statement, and the Company shall notify the Holders
as promptly as practicable when such suspension is no longer required.
 
Section 2.12                      [Reserved]
 
Section 2.13                      Survival.  The obligations of the Company and
Holders under Sections 2.5 through 2.8 inclusive shall survive completion of any
offering of Registrable Securities in a registration statement and the
termination of this agreement.  No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party which consent shall not be unreasonably withheld, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.
 
ARTICLE III
 
MISCELLANEOUS
 
Section 3.1                      Remedies.  In addition to being entitled to
exercise all rights provided herein and granted by law, including recovery of
damages, the Holders shall be entitled to specific performance of the rights
under this Agreement.  The Company agrees that monetary damages may not be
adequate compensation for any loss incurred by reason of a breach by it of the
provisions of this Agreement and hereby agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.
 
Section 3.2                      Amendments and Waivers.  The provisions of this
Agreement, including the provisions of this sentence, may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, in each case without the written consent of
the Company and the Holders of a two-thirds of the Registrable Securities;
provided, however, that the effect of any such amendment will be that the
consenting Holders will not be treated more favorably than all other Holders
(without regard to any differences in effect that such amendment or waiver may
have on the Holders due to the differing amounts of Registrable Shares held by
such Holders).  No failure or delay by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon any breach thereof shall
constitute waiver of any such breach or any other covenant, duty, agreement or
condition.
 
Section 3.3                      Notices.  All notices and other communications
in connection with this Agreement shall be made in writing by hand delivery,
registered first-class mail, fax, air courier guaranteeing overnight delivery,
or e-mail to a party at its address set forth in the Warrant.  All such notices
and communications shall be deemed to have been duly given: at the
 
 
9

--------------------------------------------------------------------------------

 
 
time delivered by hand, if personally delivered; when received if deposited in
the mail, postage prepaid, if mailed; when receipt acknowledged, if faxed; when
sent, unless a ‘bounce-back’ notice is received in response, if e-mailed; and on
the next Business Day, if timely delivered to an air courier guaranteeing
overnight delivery.
 
Section 3.4                      Successors and Assigns; Assignment of
Registration Rights.  This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the
parties.  Any Holder may assign its rights under this Agreement without the
consent of the Company in connection with a transfer of such Holder’s
Registrable Securities (to the extent such transfer is not prohibit by the
Warrant or the Charter, and otherwise complies with applicable law); provided,
that the Holder notifies the Company of such proposed transfer and assignment
and the transferee or assignee of such rights assumes in writing the obligations
of such Holder under this Agreement (provided that any such transferee or
assignee shall not be obligated to assume such obligations if the securities to
be transferred will cease to be Registrable Securities upon such transfer).
 
Section 3.5                      Counterparts.  This Agreement may be executed
in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same
agreement.  Each party shall become bound by this Agreement immediately upon
affixing its signature hereto.
 
Section 3.6                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware.
 
Section 3.7                      Severability.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be affected or impaired thereby.
 
Section 3.8                      Entire Agreement.  This Agreement is intended
by the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein.  There are no
promises, warranties or undertakings, other than those set forth or referred to
herein, with respect to the registration rights granted by the Company with
respect to the Registrable Securities.  This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
 
Section 3.9                      Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 
Section 3.10                      Termination.  The obligations of the parties
hereunder shall terminate with respect to a Holder when it no longer holds
Registrable Securities and with respect to the Company when there are no longer
any Registrable Securities or, provided the Company shall have complied with its
obligations hereunder, any effective Resale Shelf
 
 
10

--------------------------------------------------------------------------------

 
 
Registration Statement, except, in each case, for any obligations under Sections
2.1(d), 2.4, 2.5, 2.6, 2.7, 2.8 and Article III.
 
[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first written above.
 
PolyMedix, Inc.




By:                                                                 
Name:          /s/ Edward F. Smith
Title:           Vice President, Chief Financial
                    Officer and Secretary




MidCap Financial SBIC, LP


By: Midcap Financial SBIC GP, LLC




By:                                                                 
Name:   /s/ Joshua Groman
Title:     Authorized Signatory



[Signature Page to Registration Rights Agreement]
 
 

--------------------------------------------------------------------------------

 
